Appeal unanimously dismissed without costs. Memorandum: Relator contends that he was improperly denied a preliminary parole revocation hearing on the allegation that he was convicted of a crime in Illinois. That contention was rendered moot by the determination revoking relator’s parole following a final parole revocation hearing (see, People ex rel. Wagner v Travis, 273 AD2d 849 [decided herewith]; People ex rel. McCummings v DeAngelo, 259 AD2d 794, 794-795, lv denied 93 NY2d 810; People ex rel. Chavis v McCoy, 236 AD2d 892). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Habeas Corpus.) Present — Pine, J. P., Wisner, Scudder and Lawton, JJ.